Title: From Thomas Jefferson to Henry Dearborn, 18 August 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Monticello Aug. 18. 07.
                        
                        Yours of the 14th. & 15th. were recieved yesterday. the former is now returned. I shall, in answer to mr
                            Nicholas, say that we cannot lend arms but to Volunteers training for immediate service, & that as to a deposit in his
                            neighborhood, we shall in due time take up that subject generally when just attention will be paid to that section of our
                            country.   our separation at this time having been agreed on, I supposed it equally settled as to yourself that you also
                            would take a recess as soon as the affairs of your office would permit; and that no further approbation on my part could
                            be wanting. however if it were, I hope you considered my letter of the 12th. as expressing it fully, so as not to permit
                            yourself to be detained for any thing further. Wishing you a pleasant journey & happy meeting with your family I
                            salute you with affection & respect.
                        
                            Th: Jefferson
                            
                        
                    